9 N.Y.3d 915 (2007)
In the Matter of MELVIN J., a Person Alleged to be a Juvenile Delinquent, Appellant.
Court of Appeals of the State of New York.
Submitted July 9, 2007.
Decided September 18, 2007.
Motion for leave to appeal dismissed upon the ground that it does not lie, appellant having previously moved in the Court of Appeals for leave to appeal (8 NY3d 957 [2007]) from the same Appellate Division order from which he currently seeks leave to appeal. Motion for poor person relief dismissed as academic.